Citation Nr: 1002837	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-25 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for continued pain and 
residuals of an operation to remove vocal cord cysts, to 
include dysphonia (claimed as damaged vocal cords, 
soreness/hoarseness, ear, nose and throat pain).  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1993 to February 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  This claim was previously remanded by 
the Board in May 2008 so the Veteran could be scheduled for a 
VA examination.  
FINDINGS OF FACT

The Veteran's vocal cord disorder did not manifest during, or 
as a result of, her active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for continued pain and residuals of an operation 
to remove vocal cord cysts, to include dysphonia (claimed as 
damaged vocal cords, soreness/hoarseness, ear, nose and 
throat pain) have not been met.  38 U.S.C.A §§ 1101, 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this to be inconsistent with the statutory requirement that 
the CAVC take "due account of the rule of prejudicial 
error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 
556 U. S. ___ (2009).  In reversing the Federal Circuit's 
decision, the Supreme Court held that the burden is on the 
claimant to show that prejudice resulted from the error, 
rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in January 2004 addressed all 
notice elements listed under 3.159(b)(1) and was sent prior 
to the initial RO decision in this matter.  The letter 
informed her of what evidence was required to substantiate 
the claim and of her and VA's respective duties for obtaining 
evidence.  Even though the Veteran was not provided with the 
Dingess requirements (specifically, how disability ratings 
and effective dates are assigned) until after the initial 
adjudication of that claim in a June 2008 letter, the claim 
was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of her case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that corresponding to VA's duty to assist the 
Veteran in obtaining information is a duty on the part of the 
Veteran to cooperate with VA in developing a claim.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
"[t]he duty to assist is not always a one-way street").  
VA's duty must be understood as a duty to assist the Veteran 
in developing her claim, rather than a duty on the part of VA 
to develop the entire claim with the Veteran performing a 
passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  
In this instance, the Veteran failed to attend the October 
2009 examination scheduled to aid in the development of her 
claim, and therefore, no VA examination was performed in this 
case.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, VA has obtained the records of the 
Veteran's outpatient treatment with VA.  Significantly, the 
Veteran has not identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not yet been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist her in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  


Facts and Analysis

The Veteran contends that she is entitled to service 
connection for continued pain and residuals of an operation 
to remove vocal cord cysts, to include dysphonia (claimed as 
damaged vocal cords, soreness/hoarseness, ear, nose and 
throat pain) (hereinafter a "vocal cord disorder").  
However, as outlined below, the preponderance of the evidence 
of record demonstrates that the Veteran's vocal cord disorder 
did not manifest during, or as a result of, her active 
military service.  As such, the Veteran's claim must be 
denied.  

At the outset, the Board again notes that the Veteran has not 
been afforded a VA examination in this case.  However, the 
Veteran was notified in an October 2009 letter that if she 
failed to report for her scheduled VA examination, without 
good cause, then VA would rate the Veteran's claim based on 
the current evidence of record.  The Veteran was scheduled 
for a VA examination in October 2009, but she failed to 
report to this examination.  VA has not received a statement 
of good cause from the Veteran indicating why she failed to 
report for this examination and the Veteran did not request 
that this examination be rescheduled.  Therefore, the Board 
will proceed to adjudicate the Veteran's claim based on the 
evidence of record as it currently exists.  See 38 C.F.R. § 
3.655.  

The Veteran's service treatment records do not suggest that 
the Veteran suffered from a chronic vocal cord disorder 
during her military service.  The Veteran was treated for a 
sore throat in July 1994, November 1995 and April 1997.  
There is no mention of a chronic disorder during any of these 
episodes and there are no findings of impairment of the vocal 
cords.  A May 1997 treatment record also noted that the 
Veteran had mild tonsilar hypertrophy, but again, there were 
no findings of a chronic disorder involving the vocal cords.  
The Veteran was also noted to have a cough with occasional 
blood in September 1998, but a diagnosis of a viral upper 
respiratory infection was assigned and there was no mention 
of a chronic condition.  Finally, according to the Veteran's 
September 1998 separation examination, the Veteran's mouth 
and throat were normal at the time of separation.  The 
Veteran also failed to mention suffering from throat pain or 
a hoarse voice during her report of medical history 
associated with this examination.  This evidence tends to 
suggest that the Veteran did not suffer from a chronic 
disorder of the vocal cords or the throat during active 
military service.  The Board recognizes that the Veteran 
indicated in her May 2005 notice of disagreement that she did 
not report her voice during her separation examination 
because she thought it was just a raspy voice with no 
underlying medical condition.  However, regardless of the 
reasons proffered by the Veteran, there is no evidence of 
record demonstrating a chronic disability in-service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records do not 
demonstrate a continuity of symptomatology since the 
Veteran's separation from active duty.  The Veteran was 
afforded a VA examination in April 1999 for complaints 
involving her feet, back, right knee and right hand.  There 
was no mention of a problem with the Veteran's voice or a 
disorder of the vocal cords or throat during this 
examination.  While this examination was not meant to 
encompass the vocal cords, this evidence still demonstrates 
that the Veteran did not complain of a disorder of the voice, 
throat, or vocal cords at the time of her separation from 
active duty.  This conclusion is supported by subsequent 
medical evidence.  According to a July 2001 VA outpatient 
treatment record, the Veteran's throat was within normal 
limits and there were no recorded complaints of hoarseness or 
other problems of the throat or vocal cords.  

The first medical evidence of record relevant to the 
Veteran's claim is a VA outpatient treatment record from 
October 2002, in which the Veteran was seen with complaints 
of chronic "hoarseness" for the past seven years.  The 
Veteran denied a history of trauma to the vocal cords.  
Examination of the larynx in January 2003 revealed a large 
hemorrhagic cyst on the anterior half of the left vocal cord 
and a small nodule on the right cord in the appropriate 
position.  Surgery was performed in March 2003 to remove 
these growths.  

The record demonstrates that since the vocal cord surgery, 
the Veteran has continued to suffer from associated 
symptomatology.  According to a March 2006 VA outpatient 
treatment record, the Veteran suffered from severe dysphonia 
associated with a rough, hoarse and strained voice.  An 
October 2009 VA outpatient treatment note reflects that the 
Veteran still suffered intermittent hoarseness and frequently 
had an uncomfortable throat.  Examination revealed no 
nasopharyngeal lesions and the hypopharynx and larynx were 
within normal limits, aside from mild increased vascularity 
with one or two more prominent vessels in the middle third of 
the left true vocal cord.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a vocal 
cord disorder.  The Veteran's service treatment records 
demonstrate that the Veteran was not treated for a chronic 
vocal cord disorder during her military service, and there 
was no mention of such a disorder during the Veteran's 
separation examination.  In addition to there being no 
evidence of an in-service disease or injury, there is also no 
evidence of chronic symptomatology since separation from 
active duty.  The first medical evidence of such a disorder 
is from October 2002, which is approximately three years 
after the Veteran's separation from service.  There is no 
medical opinion of record suggesting that there is a 
correlation between this disorder and the Veteran's military 
service.  As such, the preponderance of the evidence of 
record demonstrates that the Veteran is not entitled to 
service connection for a vocal cord disorder.  

The Board recognizes that the Veteran believes she is 
entitled to service connection for a vocal cord disorder.  In 
her May 2005 notice of disagreement, the Veteran contended 
that this disorder developed during her military service, and 
that it was definitely aggravated by her duties because she 
gave daily briefs and spoke often in relation to work.  
However, as a layperson, the Veteran is not competent to 
provide an opinion regarding etiology.  See Routen, 10 Vet. 
App. at 186; see also Bostain, 11 Vet. App. at 127 (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  As 
such, the Veteran's conclusion as to the etiological onset of 
her disability is of no probative value.  

The Board recognizes that as a layperson, the Veteran is 
competent to testify to symptoms such as throat pain and 
hoarseness.  Lay assertions may serve to support a claim for 
service connection when they relate to the occurrence of 
events that are observable as a lay person or the presence of 
a disability or symptoms of a disability that are subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support the existence of a disability even when not 
corroborated by contemporaneous medical evidence).  However, 
while the Veteran may testify to these symptoms, she is not 
competent to relate them to a chronic disorder of the vocal 
cords.  The Veteran's service treatment records do not reveal 
a chronic disorder, and the record contains no competent 
opinion relating the Veteran's reported in-service 
symptomatology to her current disability.  As such, the 
Veteran's testimony of a sore throat and a raspy voice in 
service does not demonstrate a relationship between the 
Veteran's current disability and her military service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for continued pain and residuals of an 
operation to remove vocal cord cysts, to include dysphonia 
(claimed as damaged vocal cords, soreness/hoarseness, ear, 
nose and throat pain) must be denied.  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for continued pain and 
residuals of an operation to remove vocal cord cysts, to 
include dysphonia (claimed as damaged vocal cords, 
soreness/hoarseness, ear, nose and throat pain) is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


